UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1878



VICTOR RODRIGUEZ,

                                               Plaintiff - Appellant,

          versus


JOHN ASHCROFT, Attorney General; KENNETH R.
JONES,    Recreation   Supervisor,  Federal
Correctional Institution,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   C. Weston Houck, Senior District
Judge. (9:04-cv-22105-CWH)


Submitted: January 18, 2007                 Decided:   January 22, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Rodriguez, Appellant Pro Se. Terry Hearn Bailey, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Victor Rodriguez appeals the district court’s orders

accepting the recommendation of the magistrate judge, granting

defendants’ motion for summary judgment, and denying Rodriguez’s

motion for reconsideration.    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by   the   district   court.       Rodriguez   v.   Ashcroft,   No.

9:04-cv-22105-CWH (D.S.C. June 13, 2006; July 19, 2006).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -